02-10-421-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-10-00421-CV
 
 



David Francis Corral


 


APPELLANT




 
V.
 




A. David Courtade


 


APPELLEE



 
 
----------
FROM THE 322nd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
David Francis Corral appeals the trial court’s order on intervention for
attorney’s fees.  Appellee A. David Courtade filed an “Appellee’s Notice of
Settlement and Motion to Dismiss for Mootness,” moving to dismiss this appeal
“for mootness since the parties have now fully settled and resolved all
outstanding issues between themselves which were involved in this Appeal.”  Courtade
attached a copy of the settlement agreement to his motion.  More than ten days
have elapsed since Courtade filed the motion to dismiss, and Corral has not
advised the court that he opposes the dismissal.  Accordingly, we grant
Courtade’s motion and dismiss this appeal.  See Tex. R. App. P. 43.2(f);
Huetten v. San Diego Nat’l Bank, No. 02-09-00053-CV, 2009 WL 2138933, at
*1 (Tex. App.—Fort Worth July 16, 2009, no pet.) (mem. op.)
(dismissing appeal as moot on appellee’s motion); Trinh v. Bucher, No.
14-07-00416-CV, 2008 WL 2841676, at *1 (Tex. App.—Houston
[14th Dist.] July 24, 2008, no pet.) (mem. op.) (dismissing appeal on appellee’s
motion after parties settled); Yin v. Sullins, Johnston, Rohrbach &
Magers, P.C., No. 01-02-00425-CV, 2003 WL 22451385, at *1 (Tex. App.—Houston
[1st Dist.] Sept. 11, 2003, no pet.) (mem. op.) (same).
 
                                                                   PER
CURIAM
 
PANEL:  MEIER, J.; LIVINGSTON, C.J.; and
GABRIEL, JJ.
 
DELIVERED:  September 29,
2011




[1]See Tex. R. App. P. 47.4.